Name: Council Regulation (EEC) No 2904/89 of 25 September 1989 extending Regulation (EEC) No 1832/85 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: European construction;  economic policy;  distributive trades;  prices;  plant product;  monetary economics
 Date Published: nan

 29. 9 . 89No L 280/4 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2904/89 of 25 September 1989 extending Regulation (EEC) No 1832/85 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins the period initially laid down in order to provide a fair solution to the operators' problems of adapting, during 1986 and 1987, to the rules laid down by Regulation (EEC) No 1832/85 once it has been sufficiently established that the operators concerned have been the subject of verification procedures enabling the eligibility of the quantities of peas and field beans in question for the aid to be ensured, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1832/85 (3) introduced into Regulation (EEC) No 2036/82 (4) the concept of identifi ­ cation and the procedures and time limits for that operation ; whereas those provisions far-reachingly amend the existing procedures, which justifies the authorization laid down in Article 2 of Regulation (EEC) No 1832/85 for the Commission to adopt the transitional measures required ; whereas, however, some operators have proved incapable of complying with the new rules during the term of validity of the transitional measures laid down by Commission Regulation (EEC) No 1836/85 whereas the Commission should therefore be authorized to extend HAS ADOPTED THIS REGULATION : Article 1 The transitional, measures adopted pursuant to Article 2 of Regulation (EEC) No 1832/85 may be extended in accordance with the procedure referred to in that Article. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989. For the Council The President H. NALLET (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. (-1) OJ No L 173, 3 . 7. 1985, p. 3 . (4) OJ No L 219, 28 . 7 . 1982, p. 1 . 0 OJ No L 173, 3 . 7. 1985, p. 13.